DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
Response to Amendment
This office action is in response to Applicant’s amendment filed 10/7/2020.
Claims 1, 4, and 8-9 are amended.
Claims 2-3 are cancelled.
Claims 1 and 4-10 are pending.
The Examiner withdraws the objection to claim 1 for minor informalities due to Applicant’s amendment filed 10/7/2020. 
The Applicant has overcome the rejection of claim 1 under 35 USC 112(a) as lacking written description by amending the claim in the reply filed 10/7/2020. 
The Applicant has overcome the rejection of claims 1-10 under 35 USC 112(b) as being indefinite by amending the claim in the reply filed 10/7/2020. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 in view of Okamoto have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim limitation “where a, b, c indicate compensation factors” is indefinite because claim 7 previously recites “a, b, c indicate compensation factors.” Therefore, it is unclear if a, b, and c are the same claimed compensation factors or different compensation factors. For examination purposes, the limitation will be interpreted as “where a, b, c indicate the compensation factors.” The claim limitation “min(…)” is indefinite because it is unclear what “min(…)” is supposed to do. In light of the specification, the limitation “min(…)” is interpreted to take the minimum value (see page 13). It is unclear how one of ordinary skill would take the minimum of the updated color information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 6165406) in view of Dikovsky et al. (US 2016/0339643) and Schmidt (US 2015/0151493).
Regarding claims 1 and 9, Jang discloses a freeform fabrication process and apparatus for making a colorful 3D object (abstract) comprising:
creating a three-dimensional geometry of a desired object (136; equivalent to importing a 3D object) at a computer (130; equivalent a processor of a 3D printer) (Column 17, lines 1-7);
sectioning the object geometry data into multiple layers by a slicing program (140) (Column 17, lines 8-35; equivalent to performing an object slicing and image slicing) to include a complex color pattern (equivalent to multiple color information) and a tool path planning program in the form of a G-code (equivalent to multiple object printing-route information (Column 18, lines 4-27), wherein a first layer of the object is deposited onto a flat surface of a platform using a dispensing device (84) for providing a bulk of materials needed to build the body of an object (Column 9, lines 58-60), and then operating a 2D color printing device for depositing desired color inks onto a portion of the first layer (Column 9, lines 61-67) (also see Column 21, lines 50-60); and
then a three-dimensional controller (150) receives the CAM files and G-codes (see Fig. 3; interpreted as storing the multiple object printing route information and color printing information).


    PNG
    media_image1.png
    664
    776
    media_image1.png
    Greyscale

However, Jang is silent as to determining one or more downward-oriented oblique faces having an oblique angle within a specific range of the 3D object and only performing a compensation process to the color printing information related to the one or more downward-oriented oblique faces for generating multiple updated color printing information, wherein each updated color printing information has been compensated on the color of the downward-oriented oblique face of the 3D object, the oblique angle equals an angel between the downward-oriented oblique face and a plane parallel to the printing platform of the 3D printer, and the specific range is set bigger than 0 degrees and smaller than 90 degrees; and storing the multiple updated color printing information at the storing unit. 
Dikovsky teaches a method of printing a 3D color object (abstract) wherein a problem with the prior art is the issue of color uniformity in angled adjoining faces (Paragraph 3-4), the method (see Fig. 1) comprising obtaining a 3D CAD specification defining a 3D geometry and surface color distribution for the object (10; Paragraph 64), defining regions on the surface of the color object sharing the same color and 
Schmidt teaches a method for generating 3D objects including overhanging portions (abstract), the method comprises a model interactive tool (120; Fig. 1B) configured to process an initial 3D mesh (205; Fig. 2A) using an overhang analysis engine (124) and a diffuse shader (280) to graphically portray locations an overhanging region in a GUI (see Fig. 2A), the overhang analysis engine performs the process (Fig. 2B):
receiving the current 3D mesh (235);
using a surface normal analyzer (310) to generate a dot product (315) such that surfaces included in the current 3D mesh are represented as one or more triangles (interpreted as determining one or more downwardly-oriented oblique faces), and for each of these triangles, the surface normal analyzer determines the surface normal of the triangle, performs a per-triangle dot product operation between the corresponding surface normal and the up-axis vector in order to represent the angle of the triangles relatively to the horizontal print bed of the 3D printer (Paragraph 60; interpreted as an oblique angle equals an angle between the downwardly-oriented oblique face and a plane parallel to a printing platform of the 3D printer);
using an angle comparator (330) to perform comparison between the dot product (315) and the overhang angle threshold (231) for each dot product such that if the dot product exceeds the overhang threshold, the angle comparator considers the triangle overhanging (Paragraph 61), and then scales the magnitude (335) of the overhang in the range of between zero and one (Paragraph 61); and
using an overhang shader (350) to apply an overhang color map (310) to the overhang magnitudes to facilitate concise transmission of overhang data to the designer via dynamically updating the composite shading (281) and updating the visualization to the GUI (291), wherein the color may be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of determining awkwardly angled surfaces and correcting the colors of the awkwardly angled surfaces as in Dikovsky to the method of Jang in order to obtain the predictable result of forming an object with a more uniform color (Dikovsky; Paragraph 3-4) since Jang suggests forming objects with overhangs (Column 13, lines 60-67) and one of ordinary skill in the art would consider the overhangs to be awkwardly angled. Furthermore, it would have been obvious to one of ordinary skill in the art to have substituted the empirical color correction as in Dikovsky for the known method of shading overhanging surfaces of Schmidt as in Schmidt because the method automatically analyzes the 3D object and quickly changes the shading of the object (see Schmidt; Paragraph 57). 
Regarding the claim limitation “only performing a compensation process to the color pining information related to the one or more downwardly-oriented oblique faces” since modified Jang discloses only shading the regions of overhanging surfaces, the method only applies the compensation process to the overhanging surfaces. 
Regarding the claim limitation “the specific range is set bigger than 0 degrees and smaller than 90 degrees,” since modified Jang discloses determining the angle between the triangles of the overhanging surface and the horizontal bed (Schmidt; Paragraph 60), the angle of the overhanging surface will necessarily be between 0 and 90 degrees. 
Regarding claim 4, modified Jang dislcoses using a surface normal analyzer (310) to generate a dot product (315) such that surfaces included in the current 3D mesh are represented as one or more triangles (interpreted as obtaining a triangular face related to each coloring point of the downward-oriented oblique face), and for each of these triangles, the surface normal analyzer determines the surface normal of the triangle (interpreted as obtaining a normal vector of the triangular face), performs a per-triangle dot product operation between the corresponding surface normal and the up-axis vector in order to represent the angle of the triangles relatively to the horizontal print bed of the 3D printer (interpreted as calculating an angle between the triangular face and the plane parallel to the printing 
Regarding claim 5, modified Jang dislcoses performing the dot product between the normal surface of the triangle and the up-axis vector (Schmidt; Paragraph 60). 
If the normal vector of the triangles are defined as n= (nx, ny, nz), and the up-axis vector is defined as z=(0x, 0y, 1z), then the dot product of the normal vector and up-axis vector is defined by the equation:
                
                    n
                    ∙
                    z
                    =
                    
                        
                            
                                
                                    n
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    z
                                
                            
                        
                    
                    *
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                        
                    
                
            
Solving for θ gives the equation:
                
                    θ
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    (
                    
                        
                            n
                            ∙
                            z
                        
                        
                            
                                
                                    
                                        
                                            n
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            z
                                        
                                    
                                
                            
                        
                    
                    )
                
            
Applying the dot product and magnitudes of n and z give:
                
                    θ
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    (
                    
                        
                            n
                            z
                        
                        
                            
                                
                                    
                                        n
                                        x
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        n
                                        y
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        n
                                        z
                                    
                                    
                                        2
                                    
                                
                                *
                                1
                            
                        
                    
                    )
                
            
Regarding claim 6, modified Jang discloses a plurality of types of ink including colorants of different compositions are used (Paragraph 211) including cyan-colored ink, magenta-colored ink, and yellow colored ink (Paragraph 212), and can use black inks (Paragraph 188).
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 6165406) in view of Dikovsky et al. (US 2016/0339643) and Schmidt (US 2015/01514983) as applied to claim 6 above, and further in view of Kaneko et al. (US 2018/0162056).
Regarding claim 7, modified Jang discloses the method as discussed above with respect to claim 6, wherein the color information is corrected based the magnitude of the overhang, which corresponds to the calculated angle of the triangle and the XY plane (see Schmidt; Paragraph 60-62).
However, modified Jang does not specifically teach performing the compensation process to the color of each color point according to the formulas C’=a*C+b*t+c…M’=a*M+b*t+c… Y’=a*Y+b*t+c… and K’=a*K+b*t+c.”  
Kaneko teaches a shaping method (abstract) wherein normal vectors are calculated with respect to the faces of the 3D model (S102; Fig. 5), executes a color conversion (S104) such that CMYK lab 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have applied the known method of applying a color conversion to the CMYK lab conversion as in Kaneko to the method of modified Jang in order to obtain the predictable result of converting the CMYK colors based on the device profile (Kaneko; Paragraph 85) such that the profile is corrected in accordance with the angles of face inclination (Kaneko; Paragraph 86) in order to form an object such that the formed object may possibly be seen in all directions while not changing in color (Kaneko; Paragraph 6).
It is noted that since the compensation factors a, b, and c are not particularly limited by the claim or specification, the interpolating of Kaneko can be defined to fit within the compensation factors a, b, and c. 
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 6165406) in view of Dikovsky et al. (US 2016/0339643), Schmidt (US 2015/01514983) and Kaneko et al. (US 2018/0162056) as applied to claim 7 above, and further in view of Miller et al. (US 2018/0162144).
Regarding claim 8, modified Jang discloses the method as discussed above with respect to claim 7.
However, modified Jang does not explicitly teach wherein the Cyan information, the Magenta information, Yellow information, and Black information are within 0 to 100, and the modified Cyan information, modified Magenta information, modified Yellow information, and modified Black information are within 0 to 100. 
Miller teaches a method for printing a three-dimensional object with a color region (abstract) wherein a printing system (100) assigns a color density to a color to account for the perceived color intensity of a color, for example pigments CYMK (Paragraph 58), the intensities being expression as percentages (Paragraph 60).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 6165406) in view of Dikovsky et al. (US 2016/0339643) and Schmidt (US 2015/01514983) as applied to claim 9 above, and further in view of Pluciennik et al. (WO 2015/163776; of the record). 
Regarding claim 10, modified Jang discloses the method as discussed above with respect to claim 1, wherein the droplet dispenser (84) may be a semi-crystalline polymer such as nylon, PET, and PP (Column 15, line 40-45) or PS, ABS, PMMA, PC (Column 13, line 53-56).
However, modified Jang is silent as to the 3D printer is a fused deposition modeling type 3D printer.
Pluciennik teaches a method of additive manufacturing of a spatial 3D object (abstract) comprising an extruder (12; equivalent to a 3D nozzle) for extruding thermoplastic material in the form of a wire (Page 7, Paragraph 4) which forms a specific cross-section of a 3D object (Page 8, Paragraph 1), and a printing head (10; equivalent to a 2D nozzle) provided with cartridge (11) comprising a coloring agent in different colors (Page 7, Paragraph 5) for applying color (Page 8, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of extruding a thermoplastic material in the form of a wire to form a specific cross-section of a 3D object as in Pluciennik to known device of Jang because the modification allows for three-dimensional objects to be created in a short time and a cost-effective manner (Pluciennik; Page 3, Paragraph 1) while effectively producing complex shapes (Pluciennik; Page 3, Paragraph 3). 





Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743